Exhibit 10.1

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of March 15,
2017, by and between BioCryst Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”). Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section 1.

 

RECITALS

 

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.
Definitions

 

1.1.            Certain Definitions. In addition to the terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms have the
respective meanings set forth below:

 

(a)                “Board” shall mean the Board of Directors of the Company.

 

(b)               “Commission” shall mean the Securities and Exchange Commission
or any other federal agency at the time administering the Securities Act.

 

(c)                “Common Stock” shall mean the common stock of the Company,
par value $0.01 per share.

 

(d)               “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, or any similar successor federal statute and the rules and
regulations thereunder, all as the same shall be in effect from time to time.

 

(e)                “Other Securities” shall mean securities of the Company,
other than Registrable Securities (as defined below).

 

(f)                “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

 

(g)               “Registrable Securities” shall mean the shares of Common Stock
and any Common Stock issued or issuable upon the exercise or conversion of any
other securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors.




 

(h)               The terms “register,” “registered” and “registration” shall
refer to a registration effected by preparing and filing a Registration
Statement in compliance with the Securities Act, and such Registration Statement
becoming effective under the Securities Act.

 

(i)                 “Registration Expenses” shall mean all expenses incurred by
the Company in effecting any registration pursuant to this Agreement, including,
without limitation, all registration, qualification, and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, up to
$50,000 of reasonable legal expenses of one special counsel for Investors (if
different from the Company’s counsel and if such counsel is reasonably approved
by the Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(j)                 “Registration Statement” means any registration statement of
the Company filed with, or to be filed with, the SEC under the Securities Act,
including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

 

(k)               “Rule 144” shall mean Rule 144 as promulgated by the
Commission under the Securities Act, as such rule may be amended from time to
time, or any similar successor rule that may be promulgated by the Commission.

 

(l)                 “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

(m)             “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, the fees
and expenses of any legal counsel and any other advisors any of the Investors
engage and all similar fees and commissions relating to the Investors’
disposition of the Registrable Securities.

 

Section 2.
Resale Registration Rights

 

2.1.            Resale Registration Rights.

 

(a)                Following demand by any Investor the Company shall file with
the Commission a Registration Statement on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance with the Securities Act) covering the resale of the Registrable
Securities by the Investors (the “Resale Registration Shelf”), and the Company
shall file such Resale Registration Shelf as promptly as reasonably practicable
following such demand, and in any event within sixty (60) days of such demand;
provided, however, that the Company shall not be obligated to make any such
filing until after May 12, 2017 (the “Demand Effective Date”). Such Resale
Registration Shelf shall include a “final” prospectus, including the information
required by Item 507 of Regulation S-K of the Securities Act, as provided by the
Investors in accordance with Section 2.7. Notwithstanding the foregoing, before
filing the Resale Registration Shelf, the Company shall furnish to the Investors
a copy of the Resale Registration Shelf and afford the Investors an opportunity
to review and comment on the Resale Registration Shelf. The Company’s obligation
pursuant to this Section 2.1(a) is conditioned upon the Investors providing the
information contemplated in Section 2.7.



2 

 

(b)               The Company shall use its reasonable best efforts to cause the
Resale Registration Shelf and related prospectuses to become effective as
promptly as practicable after filing. The Company shall use its reasonable best
efforts to cause such Registration Statement to remain effective under the
Securities Act until the earlier of the date (i) all Registrable Securities
covered by the Resale Registration Shelf have been sold or may be sold freely
without limitations or restrictions as to volume or manner of sale pursuant to
Rule 144 or (ii) all Registrable Securities covered by the Resale Registration
Shelf otherwise cease to be Registrable Securities pursuant to Section 2.9
hereof. The Company shall promptly, and within two (2) business days after the
Company confirms effectiveness of the Resale Registration Shelf with the
Commission, notify the Investors of the effectiveness of the Resale Registration
Shelf.

 

(c)                Notwithstanding anything contained herein to the contrary,
the Company shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

 

(i)                 if the Company has and maintains an effective Registration
Statement on Form S-3ASR that provides for the resale of an unlimited number of
securities by selling stockholders (a “Company Registration Shelf”);

 

(ii)               during the period forty-five (45) days prior to the Company’s
good faith estimate of the date of filing of a Company Registration Shelf; or

 

(iii)             if the Company has caused a Registration Statement to become
effective pursuant to this Section 2.1 during the prior twelve (12) month
period.

 

(d)               If the Company has a Company Registration Shelf in place at
any time in which the Investors make a demand pursuant to Section 2.1(a), the
Company shall file with the Commission, as promptly as practicable, and in any
event within fifteen (15) business days after such demand, a “final” prospectus
supplement to its Company Registration Shelf covering the resale of the
Registrable Securities by the Investors (the “Prospectus”); provided, however,
that (i) the Company shall not be obligated to make any such filing until after
the Demand Effective Date and (ii) the Company shall not be obligated to file
more than one Prospectus pursuant to this Section 2.1(d) in any six month period
to add additional Registrable Securities to the Company Registration Shelf that
were acquired by the Investors other than directly from the Company or in an
underwritten public offering by the Company. The Prospectus shall include the
information required under Item 507 of Regulation S-K of the Securities Act,
which information shall be provided by the Investors in accordance with Section
2.7. Notwithstanding the foregoing, before filing the Prospectus, the Company
shall furnish to the Investors a copy of the Prospectus and afford the Investors
an opportunity to review and comment on the Prospectus.



3 

 

(e)                Deferral and Suspension. At any time after being obligated to
file a Resale Registration Shelf or Prospectus, or after any Resale Registration
Shelf has become effective or a Prospectus filed with the Commission, the
Company may defer the filing of or suspend the use of any such Resale
Registration Shelf or Prospectus, upon giving written notice of such action to
the Investors with a certificate signed by the Principal Executive Officer of
the Company stating that in the good faith judgment of the Board, the filing or
use of any such Resale Registration Shelf or Prospectus covering the Registrable
Securities would be seriously detrimental to the Company or its stockholders at
such time and that the Board concludes, as a result, that it is in the best
interests of the Company and its stockholders to defer the filing or suspend the
use of such Resale Registration Shelf or Prospectus at such time. The Company
shall have the right to defer the filing of or suspend the use of such Resale
Registration Shelf or Prospectus for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Investors of such
deferral or suspension; provided that the Company shall not exercise the right
contained in this Section 2.1(e) more than once in any twelve month period. In
the case of the suspension of use of any effective Resale Registration Shelf or
Prospectus, the Investors, immediately upon receipt of notice thereof from the
Company, shall discontinue any offers or sales of Registrable Securities
pursuant to such Resale Registration Shelf or Prospectus until advised in
writing by the Company that the use of such Resale Registration Shelf or
Prospectus may be resumed. In the case of a deferred Prospectus or Resale
Registration Shelf filing, the Company shall provide prompt written notice to
the Investors of (i) the Company’s decision to file or seek effectiveness of the
Prospectus or Resale Registration Shelf, as the case may be, following such
deferral and (ii) in the case of a Resale Registration Shelf, the effectiveness
of such Resale Registration Shelf. In the case of either a suspension of use of,
or deferred filing of, any Resale Registration Shelf or Prospectus, the Company
shall not, during the pendency of such suspension or deferral, be required to
take any action hereunder (including any action pursuant to Section 2.2 hereof)
with respect to the registration or sale of any Registrable Securities pursuant
to any such Resale Registration Shelf, Company Registration Shelf or Prospectus.

 

(f)                Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold for the account of the Company; provided
such Other Securities are excluded first from such Registration Statement in
order to comply with any applicable laws or request from any Government Entity,
Nasdaq or any applicable listing agency. For the avoidance of doubt, no Other
Securities may be included in an underwritten offering pursuant to Section 2.2
without the consent of the Investors.

 

2.2.            Sales and Underwritten Offerings of the Registrable Securities.

 

(a)                Notwithstanding any provision contained herein to the
contrary, the Investors, collectively, shall, following the Demand Effective
Date and subject to the limitations set forth in this Section 2.2, be permitted
one underwritten public offering per calendar year, but no more than three
underwritten public offerings in total, to effect the sale or distribution of
Registrable Securities.

 

(b)               If the Investors intend to effect an underwritten public
offering pursuant to a Resale Registration Shelf or Company Registration Shelf
to sell or otherwise distribute Registrable Securities, they shall so advise the
Company and provide as much notice to the Company as reasonably practicable (and
in any event not less than fifteen (15) business days prior to the Investors’
request that the Company file a prospectus supplement to a Resale Registration
Shelf or Company Registration Shelf).



4 

 

(c)                In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Investors shall be entitled to select the underwriter or
underwriters for such offering, subject to the consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(d)               In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Company shall not be required to include any of the Registrable
Securities in such underwriting unless the Investors (i) enter into an
underwriting agreement in customary form with the underwriter or underwriters,
(ii) accept customary terms in such underwriting agreement with regard to
representations and warranties relating to ownership of the Registrable
Securities and authority and power to enter into such underwriting agreement and
(iii) complete and execute all questionnaires, powers of attorney, custody
agreements, indemnities and other documents as may be requested by such
underwriter or underwriters. Further, the Company shall not be required to
include any of the Registrable Securities in such underwriting if (Y) the
underwriting agreement proposed by the underwriter or underwriters contains
representations, warranties or conditions that are not reasonable in light of
the Company’s then-current business or (Z) the underwriter, underwriters or the
Investors require the Company to participate in any marketing, road show or
comparable activity that may be required to complete the orderly sale of shares
by the underwriter or underwriters.

 

(e)                If the total amount of securities to be sold in any offering
initiated by the Investors pursuant to this Section 2.2 involving an
underwriting of shares of Registrable Securities exceeds the amount that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities (subject
in each case to the cutback provisions set forth in this Section 2.2(e)), that
the underwriters and the Company determine in their sole discretion shall not
jeopardize the success of the offering. If the underwritten public offering has
been requested pursuant to Section 2.2(a) hereof, the number of shares that are
entitled to be included in the registration and underwriting shall be allocated
in the following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration shall be excluded and (b)
second, Registrable Securities requested to be included in such registration by
the Investors shall be excluded. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
down the number of shares allocated to any of the Investors to the nearest 100
shares.

 

2.3.            Fees and Expenses. All Registration Expenses incurred in
connection with registrations pursuant to this Agreement shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Investors shall be borne by the Investors.

 

2.4.            Registration Procedures. In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2.1 hereof,
the Company shall keep the Investors advised as to the initiation of each such
registration and as to the status thereof. The Company shall use its reasonable
best efforts, within the limits set forth in this Section 2.4, to:



5 

 

(a)                prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectuses used in
connection with such Registration Statement as may be necessary to keep such
Registration Statement effective and current and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement;

 

(b)               furnish to the Investors such numbers of copies of a
prospectus, including preliminary prospectuses, in conformity with the
requirements of the Securities Act, and such other documents as the Investors
may reasonably request in order to facilitate the disposition of Registrable
Securities;

 

(c)                use its reasonable best efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions in the United States as shall
be reasonably requested by the Investors, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

 

(d)               in the event of any underwritten public offering, and subject
to Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

 

(e)                notify the Investors at any time when a prospectus relating
to a Registration Statement covering any Registrable Securities is required to
be delivered under the Securities Act of the happening of any event as a result
of which the prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing. The
Company shall use its reasonable best efforts to amend or supplement such
prospectus in order to cause such prospectus not to include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing;

 

(f)                provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such Registration Statement and, if required,
a CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(g)               if requested by an Investor, use reasonable best efforts to
cause the Company’s transfer agent to remove any restrictive legend from any
Registrable Securities being transferred by an Investor pursuant to a Resale
Registration Shelf or Company Registration Shelf, within two business days
following such request;

 

(h)               cause to be furnished, at the request of the Investors, on the
date that Registrable Securities are delivered to underwriters for sale in
connection with an underwritten offering pursuant to this Agreement, (i) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
and (ii) a letter or letters from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; and



6 

 

(i)                 cause all such Registrable Securities included in a
Registration Statement pursuant to this Agreement to be listed on each
securities exchange or other securities trading markets on which Common Stock is
then listed.

 

2.5.            The Investors Obligations.

 

(a)                Discontinuance of Distribution. The Investors agree that,
upon receipt of any notice from the Company of the occurrence of any event of
the kind described in Section 2.4(e) hereof, the Investors shall immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until the Investors’ receipt of
the copies of the supplemented or amended prospectus contemplated by Section
2.4(e) hereof or receipt of notice that no supplement or amendment is required
and that the Investors’ disposition of the Registrable Securities may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this Section 2.5(a).

 

(b)               Compliance with Prospectus Delivery Requirements. The
Investors covenant and agree that they shall comply with the prospectus delivery
requirements of the Securities Act as applicable to them or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement filed by the Company pursuant to this Agreement.

 

(c)                Notification of Sale of Registrable Securities. The Investors
covenant and agree that they shall notify the Company following the sale of
Registrable Securities to a third party as promptly as reasonably practicable,
and in any event within thirty (30) days, following the sale of such Registrable
Securities.

 

2.6.            Indemnification.

 

(a)                To the extent permitted by law, the Company shall indemnify
the Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.



7 

 

(b)               To the extent permitted by law, each Investor (severally and
not jointly) shall, if Registrable Securities held by such Investor are included
for sale in the registration and related qualification and compliance effected
pursuant to this Agreement, indemnify the Company, each of its directors, each
officer of the Company who signs the applicable Registration Statement, each
legal counsel and each underwriter of the Company’s securities covered by such a
Registration Statement, each Person who controls the Company or such underwriter
within the meaning of the Securities Act against all claims, losses, damages,
and liabilities (or actions in respect thereof) arising out of or based upon (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any such Registration Statement, or related document, or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

 

(c)                Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 2.6, notify the indemnifying party in writing of the
commencement thereof and generally summarize such action. The indemnifying party
shall have the right to participate in and to assume the defense of such claim;
provided, however, that the indemnifying party shall be entitled to select
counsel for the defense of such claim with the approval of any parties entitled
to indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.



8 

 

(d)               If the indemnification provided for in this Section 2.6 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. In no event, however, shall (i) any amount due for
contribution hereunder be in excess of the amount that would otherwise be due
under Section 2.6(a) or Section 2.6(b), as applicable, based on the limitations
of such provisions and (ii) a Person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) be entitled to contribution from a
Person who was not guilty of such fraudulent misrepresentation.

 

(e)                Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with an underwritten public offering are in
conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control; provided, however, that the failure of the underwriting
agreement to provide for or address a matter provided for or addressed by the
foregoing provisions shall not be a conflict between the underwriting agreement
and the foregoing provisions.

 

(f)                The obligations of the Company and the Investors under this
Section 2.6 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.



9 

 

2.7.            Information. The Investors shall furnish to the Company such
information regarding the Investors and the distribution proposed by the
Investors as the Company may reasonably request and as shall be reasonably
required in connection with any registration referred to in this Agreement. The
Investors agree to, as promptly as practicable (and in any event prior to any
sales made pursuant to a prospectus), furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors correct and not misleading. The Investors agree
to keep confidential the receipt of any notice received pursuant to Section
2.4(e) and the contents thereof, except as required pursuant to applicable law.
Notwithstanding anything to the contrary herein, the Company shall be under no
obligation to name the Investors in any Registration Statement if the Investors
have not provided the information required by this Section 2.7 with respect to
the Investors as a selling securityholder in such Registration Statement or any
related prospectus.

 

2.8.            Rule 144 Requirements. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Commission that may at any time permit the
Investors to sell Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to:

 

(a)                make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act at all times
after the date hereof;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act;

 

(c)                prior to the filing of the Registration Statement or any
amendment thereto (whether pre-effective or post-effective), and prior to the
filing of any prospectus or prospectus supplement related thereto, to provide
the Investors with copies of all of the pages thereof (if any) that reference
the Investors; and

 

(d)               furnish to any Investor, so long as the Investor owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested by an Investor in availing itself of any rule or
regulation of the Commission which permits an Investor to sell any such
securities without registration.

 

2.9.            Termination of Status as Registrable Securities. The Registrable
Securities shall cease to be Registrable Securities upon the earliest to occur
of the following events: (i) such Registrable Securities have been sold pursuant
to an effective Registration Statement; (ii) such Registrable Securities have
been sold by the Investors pursuant to Rule 144 (or other similar rule), (iii)
such Registrable Securities may be resold by the Investor holding such
Registrable Securities without limitations as to volume or manner of sale
pursuant to Rule 144; or (iv) ten (10) years after the date of this Agreement.



10 

 

Section 3.
Miscellaneous

 

3.1.            Amendment. No amendment, alteration or modification of any of
the provisions of this Agreement shall be binding unless made in writing and
signed by each of the Company and the Investors.

 

3.2.            Injunctive Relief. It is hereby agreed and acknowledged that it
shall be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person shall be
irreparably damaged and shall not have an adequate remedy at law. Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

3.3.            Notices. All notices required or permitted under this Agreement
must be in writing and sent to the address or facsimile number identified below.
Notices must be given: (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

 

If to the Investors: At such Investor’s address as set forth on Schedule A
hereto     If to the Company: BioCryst Pharmaceuticals, Inc.
Attention: General Counsel
4505 Emperor Blvd. Suite 200
Durham, North Carolina 27703
Fax: 919-856-1314     with a copy to: Gibson, Dunn & Crutcher LLP
Attention: Robyn E. Zolman
1801 California Street, Suite 4200
Denver, Colorado 80202
Fax: 303-313-2830  

 

3.4.            Governing Law; Jurisdiction; Venue; Jury Trial.

 

(a)                This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(b)               Each of the Company and the Investors irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated herein, or for recognition or enforcement of any judgment, and each
of the Company and the Investors irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the Company and the Investors hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



11 

 

(c)                Each of the Company and the Investors irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated herein in any court referred to in Section 3.4(b) hereof. Each of
the Company and the Investors hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)               EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE
INVESTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

3.5.            Successors, Assigns and Transferees. Any and all rights, duties
and obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.

 

3.6.            Entire Agreement. This Agreement, together with any exhibits
hereto, constitute the entire agreement between the parties relating to the
subject matter hereof and all previous agreements or arrangements between the
parties, written or oral, relating to the subject matter hereof are superseded.



12 

 

3.7.            Waiver. No failure on the part of either party hereto to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of either party hereto in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver thereof; and
no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

 

3.8.            Severability. If any part of this Agreement is declared invalid
or unenforceable by any court of competent jurisdiction, such declaration shall
not affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

 

3.9.            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.

 

3.10.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

 

3.11.        Term and Termination. The Investors’ rights to demand the
registration of the Registrable Securities under this Agreement, as well as the
Company’s obligations under Section 2.2 hereof, shall terminate automatically
once all Registrable Securities cease to be Registrable Securities pursuant to
the terms of Section 2.9 of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



13 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 







 BioCryst Pharmaceuticals, Inc.
a Delaware Corporation          By:/s/ Alane Barnes  Name:Alane Barnes
Title:Vice President, General Counsel & Corporate Secretary

 

[Signature Page to Registration Rights Agreement]

 



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 



 667, L.P. By:BAKER BROS. ADVISORS LP, management company and investment adviser
to 667, L.P., pursuant to authority granted to it by Baker Biotech Capital,
L.P., general partner to 667, L.P., and not as the general partner        
 By:/s/ Scott L. Lessing   Scott L. Lessing   President          BAKER BROTHERS
LIFE SCIENCES, L.P.  By:BAKER BROS. ADVISORS LP, management company and
investment adviser to BAKER BROTHERS LIFE SCIENCES, L.P., pursuant to authority
granted to it by Baker Brothers Life Sciences Capital, L.P., general partner to
BAKER BROTHERS LIFE SCIENCES, L.P., and not as the general partner        
 By:/s/ Scott L. Lessing   Scott L. Lessing   President







 



 







 

 

[Signature Page to Registration Rights Agreement]

 



Schedule A

The Investors

 

667, L.P.

BAKER BROTHERS LIFE SCIENCES, L.P.

 

To the above Investors:

 

Baker Brothers Investments
667 Madison Avenue 21st Floor
New York, NY 10065

 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP
Attn: Jeffrey Kochian
One Bryant Park
New York, NY 10036-6745

 

